DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 20140290292 A1), herein Kato, in view of Setoguchi et al. (US 20100058800 A1), herein Setoguchi.
see figure 1), comprising a refrigerant circuit (100), by pipes (20), connecting a compressor (1), a flow switching device (8), a first heat exchanger (2), an expansion device (3), and a second heat exchanger (6), as refrigerant to be circulated through the refrigerant circuit (see paragraph 63), any one of a refrigerant (e.g. R1234yf) having saturated gas temperature under standard atmospheric pressure that is higher than that of R32 and a refrigerant mixture mainly composed of the refrigerant being used (see figures 5-6 and paragraph 63), the refrigerant circuit including an internal heat exchanger (4) configured to exchange heat between the refrigerant flowing through a first passage (passage where C1 is located) connected to a refrigerant inlet of the second heat exchanger (6) and the refrigerant flowing through a second passage (passage where B1 is located) connected to a refrigerant outlet of the second heat exchanger (6), a first extension pipe (5) connecting the first passage (passage where C1 is located) and the expansion device (3), and a second extension pipe (7) connecting the second passage (passage where B1 is located) and the flow switching device (8), the compressor (1), the flow switching device (8), and the first heat exchanger (2) being mounted in a heat source-side unit (61), the second heat exchanger (6) being mounted in a load-side unit (62).  
However, Kato may not explicitly disclose wherein the internal heat exchanger is mounted in the load-side unit.
On the other hand, Setoguchi, directed to an air-conditioning system, discloses an internal heat exchanger (9) that is mounted in a load-side unit (7; see figure 1).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: 
In the instant case, and as per (1), it should be noted that Kato discloses the internal heat exchanger (4) being located in the outdoor unit (61). On the other hand, Setoguchi teaches the internal heat exchanger (9) being located in the indoor unit (7). One of ordinary skill in the art would recognize that these prior art teachings provide evidence for various potential locations for the internal heat exchanger, without yielding unpredictable results. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions for the location of the internal heat exchanger: (A) the internal heat exchanger can be located in the outdoor unit; (B) the internal heat exchanger can be located in the indoor unit; or (C) the internal heat exchanger can be located between the outdoor unit and the indoor unit. As per (3), the selection of any of the aforementioned solutions would not change the operating principles of the prior art, nor would it render the prior art inoperable for its intended purpose, since the internal heat exchanger would continue to operate as expected (i.e. by ensuring superheated gas enters the compressor to avoid floodback). This is further evidenced by the fact that the prior art teachings are combinable and/or modifiable, since they are in the same field of endeavor as each other, as well as in the same field of endeavor of the claimed invention (i.e. air conditioning systems). As per (4), one of ordinary skill in the art would recognize that the selection of the aforementioned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kato and to have modified them with the teachings of Setoguchi, by having the internal heat exchanger mounted in the load-side unit, as a matter of trying a finite number of predictable solutions, in order to improve the spatial arrangement of components and optimize the overall footprint of each of the indoor and outdoor units, without yielding unpredictable results.
As per claim 2, Kato as modified discloses wherein the refrigerant (R1234yf; see paragraph 63 of Kato) is flammable (evident from the chemical properties of R1234yf).  
As per claim 4, Kato may not explicitly disclose wherein an expansion mechanism is provided between the internal heat exchanger and the refrigerant inlet of the second heat exchanger in a direction in which the refrigerant flows during an operation in which the second heat exchanger is used as an evaporator.  
On the other hand, Setoguchi discloses wherein an expansion mechanism (6 of Setoguchi) is provided between the internal heat exchanger (9 of Setoguchi) and the refrigerant inlet (lower inlet) of the second heat exchanger (8 of Setoguchi) in a direction (see solid-line arrow) in which the refrigerant flows during an operation in which the second heat exchanger (8 of Setoguchi) is used as an evaporator (evident from at least figure 1 of Setoguchi).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness 1 
As per (1), it should be noted that Setoguchi provides an expansion device associated with each of the outdoor unit and indoor units (4 and 6, respectively). The outdoor unit expansion device (4) is adjacent the outdoor heat exchanger (3), and the indoor unit expansion device (6) is adjacent the indoor heat exchanger (8). The location of the valves allows for the system to adequately control the expansion of the refrigerant to ensure a maximum performance (se paragraph 6). As per (2), one of ordinary skill in the art would recognize that since the prior art of Setoguchi has successfully implemented its own teachings with regards to an expansion mechanism associated with the second heat exchanger, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Kato. Said reasonable expectation of success is apparent from the fact that both Kato and Setoguchi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. air conditioning systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Kato may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kato and to have modified them with the teachings of Setoguchi, by having an expansion mechanism provided between the internal heat exchanger and the refrigerant inlet of the second heat exchanger in a direction in which the refrigerant flows during an operation in which the second heat exchanger is used as an evaporator, in order to ensure the proper operation of the vapor-compression cycle, as similarly suggested by Setoguchi, without yielding unpredictable results.
As per claim 7, Kato as modified discloses wherein the internal heat exchanger (4 of Kato) is a double-pipe heat exchanger (as described in at least paragraph 34 of Kato).  
As per claim 8, Kato as modified discloses wherein, when the second heat exchanger (6) operates as an evaporator (see figure 3), the refrigerant at the refrigerant outlet (F2) of the second heat exchanger (6) is in a two-phase state (as evidenced by the phase diagram shown in figure 4).
However, Kato as currently modified may not explicitly disclose the refrigerant in a refrigerant inlet of the second extension pipe is in a superheated gas state.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be 
In the instant case, and as per (1), it should be noted that Kato discloses a high-quality refrigerant state (see figure 4 and last sentence of paragraph 52) for the refrigerant in the inlet (G2) of the second extension pipe (7). The high quality refrigerant is then flowed into an accumulator (9) which increases the quality of the refrigerant (see H2 in figures 3 and 4), and is then flowed into the internal heat exchanger (4) which finally superheats the refrigerant (see I2 in figures 3 and 4). As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions for the phase of the refrigerant at the inlet of the second extension pipe: (A) the refrigerant can be in a two-phase state (i.e. G2 being to the left of the bell-curve as currently shown in figure 4); (B) the refrigerant can be saturated vapor (i.e. G2 being directly on the bell-curve of figure 4); or (C) the refrigerant can be superheated vapor (i.e. G2 being to the right of the bell-curve of figure 4). As per (3), the selection of any of the aforementioned solutions would not change the operating principles of the prior art, nor would it render the prior art inoperable for its intended purpose, since the refrigerant is specifically intended to be superheated before it reaches the compressor to avoid floodback (see paragraph 61). As per (4), one of ordinary skill in the art would recognize that having the refrigerant be superheated at the inlet of the second extension pipe further ensures that the refrigerant is devoid of any liquid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kato and to have modified them by having the refrigerant in a refrigerant inlet of the second extension pipe be in a superheated gas state, as a matter of trying a finite number of predictable solutions, in order to ensure the prevention of liquid backflow to the compressor, without yielding unpredictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20140290292 A1) as modified by Setoguchi (US 20100058800 A1), as applied to claim 1 above, and further in view of Joardar (US 20170343288 A1).
As per claim 3, Kato may not explicitly disclose wherein the second heat exchanger includes a flat multiway tube through which the refrigerant flows, and a fin attached to the flat multiway tube.  
On the other hand, Joardar discloses wherein the second heat exchanger (26) includes a flat multiway tube (36) through which the refrigerant flows (see figure 2 and paragraph 36), and a fin (50a) attached to the flat multiway tube (as shown in figure 2; see also paragraph 42).  
One of ordinary skill in the art would recognize that the geometry of the flat, multi-way tubes with fins disclosed by Joardar will increase an overall heat transfer of the heat exchanger, by virtue of an increased surface area of the heat exchanger that is in contact with the refrigerant. The increase in heat transfer is evidenced by the convective heat transfer equation which is given by                         
                            Q
                            =
                            h
                            A
                            ∆
                            T
                        
                    , wherein “Q” is the total amount of heat transfer, “h” is the convective heat transfer coefficient, “A” is the surface area, and “∆T” is the temperature difference. In other words, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kato and to have modified them with the teachings of Joardar, by having the second heat exchanger include a flat multiway tube through which the refrigerant flows, and a fin attached to the flat multiway tube, in order to increase the overall amount of heat transfer by increasing a surface area of the heat exchanger, without yielding unpredictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20140290292 A1) as modified by Setoguchi (US 20100058800 A1), as applied to claim 1 above, and further in view of Kim et al. (US 20100131115 A1), herein Kim.
As per claim 6, Kato as modified discloses the system further comprising: a temperature sensor (44) provided in a heat exchange area of the second heat exchanger (6); a temperature sensor (45) provided at the refrigerant inlet of the second heat exchanger (6) in a direction in which the refrigerant flows during an operation in which the second heat exchanger is used as an evaporator (see dotted-line inside 8; or figure 3); a temperature sensor (41) provided between the internal heat exchanger (4) and the flow switching device (8); and a controller (50) electrically connected to the temperature sensors (see paragraphs 42 and 43), wherein the controller (50) is configured to execute the operation in which the second heat exchanger is used as the evaporator on a basis of temperature information sent from the temperature sensors (see paragraph 43).  
However, Kato as currently modified may not explicitly disclose a temperature sensor provided at the refrigerant outlet of the second heat exchanger.
see paragraph 17). Kim teaches that placing a sensor at the outlet of the evaporator allows to measure the degree of superheat of the refrigerant (as described in paragraphs 17 and 70). One of ordinary skill in the art would recognize that the additional information obtained from the outlet temperature sensor of the evaporator would further improve the accuracy of the superheat calculation, which improves the overall efficiency of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kato and to have modified them with the teachings of Kim, by having a temperature sensor provided at the refrigerant outlet of the second evaporator in a direction in which the refrigerant flows during an operation in which the second heat exchanger is used as an evaporator, in order to improve the accuracy of the calculation of the superheat degree of the refrigerant, further in order increase the overall efficiency of the system, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 5. There are no prior art teachings that would otherwise supplement or substitute the teachings of Kato to arrive at the claimed invention. The prior art fails to teach the arrangement of the bypass mechanism including a second check valve, 31) with a single check valve (32), said prior art teachings do not provide support nor motivation for including an additional check valve provided at the inlet of the internal heat exchanger, as claimed. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for including an additional check valve to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all other possible parameters or try each of numerous possible choices (e.g. by using other bypass arrangements, valves, or configurations) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Kato require the specific arrangement of the valves and internal heat exchanger as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Kato to arrive at the claimed invention would be based on improper hindsight, and would render Kato inoperable for its intended purpose. Assuming arguendo, including a bypass in Kato would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating and cooling), as currently described therein. For instance, including a bypass mechanism in Kato would render superfluous and inoperable the alternate embodiments disclosed therein (see figure 11), which is evidence prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).